


109 HCON 493 IH: Urging the Republic of Turkey to comply

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 493
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mrs. Maloney (for
			 herself, Mr. Bilirakis,
			 Mr. McGovern,
			 Mr. Weiner,
			 Mr. McCotter,
			 Ms. Watson,
			 Mrs. Drake, and
			 Mr. Payne) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on International
			 Relations
		
		CONCURRENT RESOLUTION
		Urging the Republic of Turkey to comply
		  with all European Union standards and criteria prior to its accession to the
		  European Union.
	
	
		Whereas in 1993 the European Union (EU) defined the
			 criteria for membership to the European Union at the Copenhagen European
			 Council, obligating candidate countries to have achieved certain levels of
			 reform, among which is stability of institutions guaranteeing democracy, the
			 rule of law, human rights, respect for and protection of minorities, to create
			 administrative capacity for membership, and to adopt and effectively implement
			 the totality of the European Union body of law;
		Whereas in February 2001 the European Parliament formally
			 approved the Accession Partnership regulations with Turkey, which set out the
			 priorities Turkey must address in order to adopt and implement European Union
			 standards and legislation;
		Whereas on May 1, 2004, ten new countries entered the
			 European Union, including the Republic of Cyprus;
		Whereas Turkish troops have occupied areas of the Republic
			 of Cyprus ever since the illegal invasion of 1974 and the International
			 Institute of Strategic Studies (IISS) 2005–2006 Military Balance Report placed
			 the number of occupying Turkish troops at 41,000, which reinforces the
			 statement made by the United Nations Secretary-General to refer to the Republic
			 of Cyprus as one of the most highly militarized areas of the
			 world in the June 7, 1994, Report of the Secretary-General on the
			 United Nations Operation in Cyprus;
		Whereas United Nations Security Council Resolution 353
			 (1974) demands an immediate end to foreign military intervention in the
			 Republic of Cyprus that is in contravention of the sovereignty,
			 independence, and territorial integrity of Cyprus;
		Whereas more than 1,400 Greek-Cypriot and Greek nationals
			 are still missing as a result of the Turkish invasion of Cyprus in 1974;
		Whereas in October 2004 the European Commission
			 recommended opening accession talks with Turkey but suggested that the European
			 Union could suspend talks if there is a serious and persistent breach of
			 the principles of liberty, democracy, respect for human rights, and fundamental
			 freedoms and areas of remaining concern include deficiencies in human
			 rights practices, the protection of minorities, and limitations on freedom of
			 expression, the press, and non-Muslim religions, among others;
		Whereas in December 2004 the European Council agreed to
			 open accession negotiations with Turkey in October 2005, conditional upon the
			 implementation of several pieces of reform legislation, and the Council
			 specifically welcomed Turkey’s decision to sign the Protocol regarding the
			 extension of its customs union to all European Union members;
		Whereas the Republic of Turkey began accession
			 negotiations with the European Union on October 3, 2005;
		Whereas the Negotiating Framework for Turkey instructs
			 that the substance of negotiations will be conducted in an
			 Intergovernmental Conference with the participation of all Member States on the
			 one hand and the candidate State on the other;
		Whereas the advancement of the negotiations will
			 have to depend on the accomplishment of the priorities set out in the Accession
			 Partnership, the requirements of the Negotiation Framework and the full
			 implementation of the provisions stemming from the Association Agreement
			 (Ankara Agreement) and the Additional Protocol thereto (as stated in
			 the European Commission report on Turkey’s progress towards accession,
			 September 13, 2006);
		Whereas Turkey has not implemented the Protocol extending
			 the Ankara Agreement;
		Whereas this results, inter alia, in a continued embargo
			 against vessels flying the Cypriot flag as well as all vessels approaching from
			 harbors in the Republic of Cyprus, denying them access to Turkish ports, and
			 against Cypriot aircraft, denying them flying rights over Turkey and landing
			 rights at Turkish airports;
		Whereas, as stated in the Declaration of the European
			 Community and its Member States of 21 September 2005 and in the conclusions of
			 the European Council of 15–16 June 2006, the European Union will closely
			 monitor and evaluate full, non-discriminatory implementation of the Ankara
			 Protocol by Turkey in 2006;
		Whereas more than 133 churches, chapels, and monasteries
			 that are located in the northern part of Cyprus controlled by the Turkish army
			 since 1974 have been desecrated, 78 churches have been converted into mosques,
			 28 are used as military depots and hospitals, and 13 are used as stockyards,
			 and their ecclesiastical items, including more than 15,000 icons, have been
			 illegally removed and their location remains unknown;
		Whereas Turkey has yet to implement outstanding decisions
			 of the European Court of Human Rights (ECHR), including decisions concerning
			 the Republic of Cyprus; and
		Whereas judgments were delivered in 290 cases by the ECHR
			 in 2005, 270 of which contained a finding of at least one violation by Turkey:
			 Now, therefore, be it
		
	
		That Congress—
			(1)expresses its view that the Republic of
			 Turkey should demonstrate that it is meeting the criteria set forth in the
			 Copenhagen European Council for accession to the European Union;
			(2)calls on Turkey to
			 adhere to all criteria for accession to the European Union, to extend its
			 customs union to all European Union members in 2006, and to recognize all
			 European Union members, including the Republic of Cyprus;
			(3)calls on Turkey to
			 respect European Union laws and demonstrate that it is willing to abide by such
			 laws;
			(4)urges the removal
			 of Turkish occupation forces from the northern one-third of Cyprus in
			 accordance with United Nations Security Council Resolution 353 (1974);
			(5)expresses its view
			 that Turkey should recognize and respect the fundamental rights of all
			 Cypriots, including the right to own property, the right of free movement, the
			 right of free settlement, and the right of return for refugees;
			(6)calls upon Turkey
			 to pledge to uphold and safeguard human, religious, and cultural rights without
			 compromise; and
			(7)encourages Turkey
			 to continue the advancement of processes and programs to modernize and
			 democratize its own society.
			
